Case 1:20-cr-00330-AJN Document 103-2 Filed 12/23/20 Page 1 of 4




                E
                xhi
                  bitB
        Case 1:20-cr-00330-AJN Document 103-2 Filed 12/23/20 Page 2 of 4




                     INTHE MATTEROFANOP
                                      INION
              ONTHEEXTRAD
                        ITIONLAWOFENGLANDAND WALES



                           RE GH
                               ISLA
                                  INE MAXWELL

                              ADDENDUMOP
                                       INION



    1
    .    T
         hisA
            dde
              ndumO
                  pin
                    ioni
                       spr
                         ovid
                            edinr
                                espon
                                    set
                                      oth
                                        eGov
                                           ernm
                                              ent
                                                ’sM
                                                  emo
                                                    randum
         in O
            ppo
              si
               tiontoth
                      eDe
                        fend
                           ant
                             ’sR
                               enew
                                  ed Mo
                                      tionto R
                                             ele
                                               ased
                                                  ate
                                                    d16 D
                                                        ecemb
                                                            er
         2020,in
               sof
                 ara
                   sitp
                      ert
                        ain
                          stom
                             att
                               erso
                                  fEng
                                     li
                                      she
                                        xtr
                                          adi
                                            tionl
                                                awa
                                                  ndp
                                                    rac
                                                      tic
                                                        e.

    2
    .    T
         hep
           rim
             aryc
                onc
                  lus
                    ion
                      softh
                          eOp
                            iniond
                                 ate
                                   d8 O
                                      ctob
                                         er2020(
                                               ‘th
                                                 eOp
                                                   inion
                                                       ’)
         r
         ema
           inun
              cha
                nge
                  d,n
                    ame
                      ly:(
                         a)inth
                              ema
                                jor
                                  ityo
                                     fca
                                       ses
                                         ,pro
                                            cee
                                              ding
                                                 sinE
                                                    ngl
                                                      anda
                                                         nd
         W
         ale
           sinr
              ela
                tiontoUSe
                        xtr
                          adi
                            tionr
                                equ
                                  est
                                    sar
                                      econ
                                         clud
                                            edinund
                                                  ertw
                                                     oye
                                                       ars
                                                         ;(b
                                                           )it
         i
         svi
           rtu
             al
              lyc
                ert
                  ainth
                      atb
                        ailw
                           ouldb
                               ere
                                 fus
                                   edinane
                                         xtr
                                           adi
                                             tionc
                                                 aseinc
                                                      ircum
                                                          sta
                                                            nce
                                                              s
         w
         her
           eth
             ere
               que
                 ste
                   dpe
                     rsonh
                         ada
                           bsc
                             ond
                               edf
                                 romc
                                    rim
                                      ina
                                        lpr
                                          oce
                                            eding
                                                sinth
                                                    eUn
                                                      ite
                                                        d
         S
         tat
           esp
             rio
               rtot
                  ria
                    landinb
                          rea
                            cho
                              fba
                                il
                                 ;and(
                                     c)onth
                                          eba
                                            siso
                                               fth
                                                 ein
                                                   form
                                                      ation
                                 1
         c
         urr
           ent
             ly know
                   n,i
                     tish
                        igh
                          lyun
                             lik
                               ely th
                                    atG
                                      his
                                        la
                                         ine M
                                             axw
                                               el
                                                lwou
                                                   ldb
                                                     eab
                                                       le
         su
          cce
            ssf
              ullytor
                    esi
                      ste
                        xtr
                          adi
                            tiontoth
                                   eUn
                                     ite
                                       dSt
                                         ate
                                           sinr
                                              ela
                                                tiontoth
                                                       ech
                                                         arg
                                                           esinth
                                                                e
         sup
           ers
             edingind
                    ic
                     tme
                       ntd
                         ate
                           d7Ju
                              ly2020
                                   .Inadd
                                        it
                                         iontotho
                                                sec
                                                  onc
                                                    lus
                                                      ion
                                                        s,th
                                                           e
         f
         ollow
             ingth
                 reepo
                     int
                       smayb
                           ema
                             de.

                           2
    3
    .    F
         irs
           t,a
             sno
               tedinth
                     eOp
                       inion,M
                             sMa
                               xwe
                                 ll
                                  ’sw
                                    aiv
                                      ero
                                        fex
                                          tra
                                            dit
                                              ion w
                                                  ouldb
                                                      e
         a
         dmi
           ssib
              leina
                  nye
                    xtr
                      adi
                        tionp
                            roc
                              eed
                                ing
                                  sin E
                                      ngl
                                        anda
                                           nd W
                                              ale
                                                s. Wh
                                                    ilesu
                                                        cha
         do
          cum
            entc
               anno
                  tcomp
                      elar
                         equ
                           est
                             edp
                               ersontocon
                                        sen
                                          ttoth
                                              eire
                                                 xtr
                                                   adi
                                                     tionon
                                                          cein
         th
          eUn
            ite
              dKing
                  dom
                    ,th
                      e do
                         cum
                           entw
                              ould b
                                   ea h
                                      igh
                                        lyr
                                          ele
                                            van
                                              tfa
                                                cto
                                                  rina
                                                     ny
         c
         ont
           est
             ede
               xtr
                 adi
                   tionp
                       roc
                         eed
                           ing
                             s.I
                               npa
                                 rt
                                  icu
                                    lar
                                      :

              (
              a)I
                fMsM
                   axw
                     el
                      lwe
                        retor
                            elyonsu
                                  cha w
                                      aiv
                                        ertos
                                            ecu
                                              reb
                                                ailinth
                                                      eUn
                                                        ite
                                                          d
                 S
                 tat
                   esa
                     ndth
                        en,h
                           avinga
                                bsc
                                  ond
                                    ed,r
                                       eneg
                                          eonth
                                              eund
                                                 ert
                                                   aking
                                                       sinth
                                                           at

1
 TheGovernmen
            tob s
                erv
                  es,atp
                       .16ofthe Mot
                                  ion,tha
                                        tthi
                                           sl eav
                                                esop ena“pos
                                                           sibi
                                                              li
                                                               ty”tha
                                                                    textradi
                                                                           tioncou
                                                                                 l dbe
res
  is
   ted
     .A bso
          lutec
              ert
                ain
                  tyinanyl
                         egalcontex
                                  tisra
                                      rebutth epr
                                                act
                                                  icalef
                                                       fectofthecon
                                                                  clu
                                                                    sionintheOpinioni
                                                                                    s
tha
  t,a
    tthi
       sstageandonthebas
                       iso
                         ftheinforma
                                   tioncur
                                         rentlyknown,iti
                                                       sdiff
                                                           icul
                                                              ttoconc
                                                                    eiveofcircums
                                                                                tance
                                                                                    s
inw h
    ich MsM axwel
                lcouldsucc
                         essfu
                             llyres
                                  istext
                                       radi
                                          tion,andherex t
                                                        radi
                                                           tion wou
                                                                  ldbeav  i
                                                                          rtualfo
                                                                                regone
conc
   lus
     ion.
2
 Op
  ini
    on,p
       ara
         .39
           .
        Case 1:20-cr-00330-AJN Document 103-2 Filed 12/23/20 Page 3 of 4




                 do
                  cum
                    enttos
                         eektor
                              esi
                                sth
                                  ere
                                    xtr
                                      adi
                                        tion
                                           ,ba
                                             ilw
                                               oulda
                                                   lmo
                                                     stc
                                                       ert
                                                         ain
                                                           lyb
                                                             e
                 r
                 efu
                   sedf
                      orth
                         edu
                           rat
                             iono
                                fth
                                  eex
                                    tra
                                      dit
                                        ionp
                                           roc
                                             eed
                                               ing
                                                 s.

              (
              b)Th
                 ema
                   jor
                     ityo
                        fth
                          eba
                            rsth
                               atm
                                 igh
                                   tber
                                      el
                                       ieduponbyM
                                                sMa
                                                  xwe
                                                    ll3r
                                                       equ
                                                         ire
                 th
                  eex
                    tra
                      dit
                        ionjudg
                              eto m
                                  ake af
                                       ind
                                         ingth
                                             ate
                                               xtr
                                                 adi
                                                   tion w
                                                        ould b
                                                             e
                 opp
                   res
                     siv
                       e.Q
                         uit
                           eap
                             artf
                                romth
                                    eoth
                                       erf
                                         acto
                                            rsr
                                              end
                                                eringtho
                                                       seb
                                                         ars
                 un
                  ava
                    ila
                      bleto M
                            sMa
                              xwe
                                ll
                                 ,ass
                                    etou
                                       tinth
                                           eOp
                                             inion
                                                 ,iti
                                                    sdi
                                                      ff
                                                       icu
                                                         ltto
                 c
                 onc
                   eiv
                     eofc
                        irc
                          ums
                            tan
                              cesinw
                                   hic
                                     haf
                                       ind
                                         ingo
                                            fopp
                                               res
                                                 sionc
                                                     ouldb
                                                         ema
                                                           de
                 inr
                   ela
                     tiontoth
                            ese
                              riou
                                 sch
                                   arg
                                     esf
                                       ace
                                         dby M
                                             sMa
                                               xwe
                                                 llinc
                                                     irc
                                                       ums
                                                         tan
                                                           ces
                 w
                 her
                   esh
                     eha
                       dab
                         scond
                             edf
                               rom th
                                    eUn
                                      ite
                                        dSt
                                          ate
                                            sand w
                                                 asc
                                                   ont
                                                     est
                                                       ingh
                                                          er
                 e
                 xtr
                   adi
                     tioninb
                           rea
                             cho
                               fgoodf
                                    ai
                                     thund
                                         ert
                                           aking
                                               sre
                                                 lie
                                                   dupontos
                                                          ecu
                                                            reh
                                                              er
                 b
                 ai
                  l.S
                    imi
                      larc
                         ons
                           ide
                             rat
                               ion
                                 sapp
                                    lytoth
                                         eba
                                           lan
                                             cinge
                                                 xer
                                                   cis
                                                     ere
                                                       qui
                                                         redin
                 a
                 sse
                   ssing w
                         heth
                            ere
                              xtr
                                adi
                                  tion w
                                       ouldb
                                           rea
                                             chth
                                                erig
                                                   httof
                                                       ami
                                                         lyl
                                                           ifeund
                                                                er
                 A
                 rt
                  icl
                    e8o
                      fth
                        eECHR
                            .Th
                              erem
                                 ain
                                   ingb
                                      arstoe
                                           xtr
                                             adi
                                               tiona
                                                   ndhum
                                                       anr
                                                         igh
                                                           ts
                 b
                 arsa
                    reun
                       lik
                         elytob
                              eav
                                ai
                                 lab
                                   leto M
                                        sMa
                                          xwe
                                            llf
                                              orth
                                                 ere
                                                   ason
                                                      sgiv
                                                         enin
                        4
                 th
                  eOp
                    inion.

              (
              c)Ab
                 rea
                   cho
                     fth
                       eund
                          ert
                            aking
                                sinth
                                    ewa
                                      ive
                                        rofe
                                           xtr
                                             adi
                                               tionw
                                                   ouldb
                                                       ehig
                                                          hly
                 l
                 ike
                   lytob
                       evi
                         ewe
                           dasas
                               igno
                                  fba
                                    dfa
                                      itha
                                         ndc
                                           aus
                                             eth
                                               eex
                                                 tra
                                                   dit
                                                     ionjudg
                                                           eto
                 t
                 rea
                   tanye
                       vid
                         enc
                           egiv
                              enby M
                                   sMa
                                     xwe
                                       llw
                                         iths
                                            cep
                                              tic
                                                ism
                                                  .

    4
    .    S
         econd,i
               tisno
                   tco
                     rre
                       ctth
                          ats
                            ect
                              ion93o
                                   fth
                                     eEx
                                       tra
                                         dit
                                           ionA
                                              ct2003(
                                                    ‘th
                                                      e2003A
                                                           ct’
                                                             )
         c
         onf
           ersag
               ene
                 rald
                    isc
                      ret
                        iononth
                              eSe
                                cre
                                  taryo
                                      fSt
                                        atetor
                                             efu
                                               see
                                                 xtr
                                                   adi
                                                     tioni
                                                         fac
                                                           asei
                                                              s
                                5
         s
         enttoh
              erbyth
                   eex
                     tra
                       dit
                         ionjudg
                               e .T
                                  heamb
                                      ito
                                        fth
                                          epow
                                             erins
                                                 ect
                                                   ion93i
                                                        s
         d
         esc
           rib
             eda
               tpa
                 rag
                   raph8o
                        fth
                          eOp
                            inion
                                .Th
                                  eSe
                                    cre
                                      taryo
                                          fSt
                                            atem
                                               ayon
                                                  lyr
                                                    efu
                                                      se
         e
         xtr
           adi
             tiononth
                    egr
                      ound
                         spr
                           ovid
                              edf
                                orinth
                                     ats
                                       ect
                                         ion
                                           ,nam
                                              ely
                                                :(a
                                                  )ifa
                                                     napp
                                                        lic
                                                          abl
                                                            e
         b
         artoe
             xtr
               adi
                 tion6i
                      sfoundtoe
                              xis
                                t;(
                                  b)th
                                     eSe
                                       cre
                                         taryo
                                             fSt
                                               atei
                                                  sin
                                                    form
                                                       edth
                                                          atth
                                                             e
                         7
         r
         equ
           esth
              asb
                eenw
                   ithd
                      raw
                        n ;(
                           c)th
                              erei
                                 sac
                                   omp
                                     et
                                      ingc
                                         la
                                          imf
                                            ore
                                              xtr
                                                adi
                                                  tionf
                                                      rom

3
 Op
  ini
    on,p
       ara
         .26
           .Th
             oseb
                arsa
                   rep
                     ass
                       ageo
                          ftim
                             e;f
                               orum
                                  ;an
                                    dmen
                                       ta
                                        lan
                                          dphy
                                             sic
                                               alcon
                                                   dit
                                                     ion
                                                       .
4
 Op
  ini
    on,p
       ara
         s.27-
             29an
                d36-
                   37.
5
 A
 sapp
    ear
      stob
         esu
           bmi
             tt
              edbyt
                  heGov
                      ernm
                         enta
                            tp.19o
                                 fth
                                   eMem
                                      oran
                                         dum
                                           .
6
 Thebar
      stoextrad
              it
               iontha
                    ttheSecr
                           eta
                             ryofS
                                 t a
                                   tem u
                                       stcons
                                            iderare
                                                  :(a)thedea
                                                           thpena
                                                                lty(
                                                                   s.94)
                                                                       ;(b)s
                                                                           peci
                                                                              ali
                                                                                ty
(s
 .95);(c
       )e a
          rl
           ierex
               trad
                  it
                   iontotheUni
                             tedKingdomfromanot
                                              h e
                                                rter
                                                   ri
                                                    tory(s
                                                         .96);an
                                                               d(d)ear
                                                                     lie
                                                                       rtr
                                                                         ans
                                                                           fertothe
Un
 itedKingdomfromth eIn
                     tern
                        at
                         ionalCr
                               imi
                                 n a
                                   lC ou
                                       rt(s
                                          .96A).
7
 Ex
  trad
     it
      ionA
         ct2003
              ,s.93
                  (4)
                    (a)
                      .
         Case 1:20-cr-00330-AJN Document 103-2 Filed 12/23/20 Page 4 of 4



                  8
          a
          noth
             ers
               ta
                te ;(
                    d)th
                       epe
                         rsonh
                             asb
                               eeng
                                  ran
                                    teda
                                       sylumo
                                            rhum
                                               ani
                                                 tar
                                                   ianp
                                                      rot
                                                        ect
                                                          ioni
                                                             n
                     9
          th
           eUn
             ite
               dKing
                   dom;o
                       r(e
                         )ex
                           tra
                             dit
                               ion w
                                   ould b
                                        eag
                                          ain
                                            stth
                                               ein
                                                 ter
                                                   est
                                                     sof UK
          n
          at
           ion
             als
               ecu
                 rty10. O
                  i     nth
                          ein
                            form
                               ationc
                                    urr
                                      ent
                                        lyknow
                                             n,non
                                                 eofth
                                                     eseb
                                                        arso
                                                           r
          e
          xce
            ption
                swou
                   lda
                     ri
                      seinth
                           eca
                             seo
                               fMsM
                                  axw
                                    el
                                     l.

     5
     .    T
          hee
            xce
              ption
                  aln
                    atu
                      reo
                        fth
                          eSe
                            cre
                              taryo
                                  fSt
                                    ate
                                      ’spow
                                          eri
                                            sil
                                              lus
                                                tra
                                                  tedbyth
                                                        efa
                                                          ctth
                                                             at
          i
          tha
            sbe
              ene
                xer
                  cis
                    edinth
                         efa
                           vou
                             rofar
                                 equ
                                   est
                                     edp
                                       ersononon
                                               lyon
                                                  eoc
                                                    cas
                                                      ions
                                                         inc
                                                           e
          th
           een
             actm
                ento
                   fth
                     e2003A
                          ct
                           ,andth
                                atth
                                   ats
                                     ing
                                       lee
                                         xer
                                           cis
                                             eofth
                                                 epow
                                                    erw
                                                      asb
                                                        ase
                                                          d
          ong
            round
                sonw
                   hic
                     hre
                       lia
                         ncem
                            ayno
                               tnowb
                                   epl
                                     ace
                                       d.11

     6
     .    Th
           ird,a
               stoth
                   etim
                      esc
                        ale
                          sofe
                             xtr
                               adi
                                 tionp
                                     roc
                                       eed
                                         ing
                                           sar
                                             is
                                              ingf
                                                 romr
                                                    equ
                                                      est
                                                        sfo
                                                          r
          e
          xtr
            adi
              tion m
                   adebyth
                         eGov
                            ernm
                               ento
                                  fth
                                    eUn
                                      ite
                                        dSt
                                          ate
                                            s,i
                                              tistob
                                                   eno
                                                     tedth
                                                         atth
                                                            e
                                                12
          pu
           rpo
             seo
               fth
                 e2003 A
                       cttos
                           tre
                             aml
                               inee
                                  xtr
                                    adi
                                      tionp
                                          roc
                                            edu
                                              res and
                                                    ,inp
                                                       rac
                                                         tic
                                                           e,th
                                                              e
          l
          egi
            sla
              tion w
                   ork
                     stof
                        aci
                          li
                           ta
                            tee
                              xtr
                                adi
                                  tion
                                     .Asno
                                         tedinth
                                               eOp
                                                 inion13th
                                                         ema
                                                           jor
                                                             ityo
                                                                f
          e
          xtr
            adi
              tionc
                  ase
                    scon
                       clud
                          ewi
                            thintw
                                 oye
                                   ars
                                     ,orth
                                         ree mon
                                               thsinc
                                                    ase
                                                      swh
                                                        erec
                                                           ons
                                                             ent
          toe
            xtr
              adi
                tioni
                    sgiv
                       en.




                                                                    D
                                                                    avidP
                                                                        erryQC
                                                                  6KBWC o
                                                                        lle
                                                                          geHi
                                                                             ll
17D
  ecemb
      er2020




8
 Ex
  trad
     it
      ionA
         ct2003
              ,ss
                .93(4
                    )(b
                      ),126(2
                            )and17
                                 9(2
                                   ).
9
 Ex
  trad
     it
      ionA
         ct2003
              ,s.93
                  (4)
                    (c)and(6A)
                             .
10
    Ex
     trad
        it
         ionA
            ct2003
                 ,s.20
                     8.
11
  viz.inthecaseofG a
                   ry McKi
                         nn on,w ho
                                  seextr
                                       adit
                                          ion w a
                                                sr e
                                                   fusedbytheSecre
                                                                 taryofSta
                                                                         tein2012onthe
basi
   sthathew ass e
                rious
                    ly m
                       enta
                          llyillandtha
                                     ttherewa sahig hr
                                                     iskofsui
                                                            cid
                                                              ew erehetobeextr
                                                                             adi
                                                                               ted
                                                                                 ;sin
                                                                                    ce
thatd e
      cis
        ion,theS ecr
                   eta
                     ryofSt a
                            teh asbeenbarredfromr efus
                                                     ingex
                                                         trad
                                                            it
                                                             iononth ebas
                                                                        isofh umanr
                                                                                  igh
                                                                                    ts
grounds
      :Extradi
             tionA c
                   t2003,s
                         .70 (11)(a
                                  sinse
                                      rtedbyth eCrimeandC ou
                                                           rtsAct2013wit
                                                                       heffe
                                                                           ctfrom29Ju
                                                                                    ly
2013).
12
    W
    els
      hvUn
         itedS
             tat
               es [20
                    07]1 WLR156(A
                                dmin
                                   )pa
                                     ra.26
                                         .
13
    Op
     ini
       on,p
          ara
            .13
              .
